State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 29, 2016                   521056
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

LEVI HORTON,
                    Appellant.
________________________________


Calendar Date:   September 9, 2016

Before:   McCarthy, J.P., Egan Jr., Devine, Clark and Aarons, JJ.

                             __________


     Craig Meyerson, Latham, for appellant.

      P. David Soares, District Attorney, Albany (Brittany L.
Grome of counsel), for respondent.

                             __________


Clark, J.

      Appeal from a decision of the County Court of Albany County
(Herrick, J.), dated February 20, 2014, which classified
defendant as a risk level three sex offender pursuant to the Sex
Offender Registration Act.

      In 2007, defendant pleaded guilty to possession of child
pornography in satisfaction of a five-count indictment and was
sentenced to 10 years in federal prison to be followed by 10
years of supervised release (see 18 USC § 2252A [a] [5] [B]).
Upon his release, the Board of Examiners of Sex Offenders
completed a risk assessment instrument in accordance with the Sex
Offender Registration Act (see Correction Law art 6-C) that
presumptively classified defendant as a risk level one sex
offender, and recommended an upward departure to a risk level
                              -2-                  521056

three classification. The People submitted a risk assessment
instrument that presumptively classified defendant as a risk
level three sex offender. Following a hearing, County Court
found that defendant was a presumptive level two sex offender
based upon a score of 95 points, but determined that an upward
departure was warranted and classified him as a risk level three
sex offender. Defendant now appeals.

      County Court was required by statute to "render an order
setting forth its determinations and the findings of fact and
conclusions of law on which the determinations are based"
(Correction Law § 168–n [3]), and it was further required that
such order be "entered and filed in the office of the clerk of
the court where the action is triable" (CPLR 2220 [a]; accord
People v Cleveland, 139 AD3d 1270, 1271 [2016]; People v Goodwin,
131 AD3d 1284, 1285 [2015]). The record here does not reflect
that an order was ever issued or entered and filed. While the
court executed a standard form designating defendant's risk level
classification, that form is not identified as an order (see CPLR
5512 [a]) and does not contain "so ordered" language (see People
v Cleveland, 139 AD3d at 1271; People v Goodwin, 131 AD3d at
1285; People v Kemp, 130 AD3d 1132, 1133 [2015]). Consequently,
this appeal is not properly before this Court and must be
dismissed (see CPLR 5513, 5515 [1]; People v Cleveland, 139 AD3d
at 1271; People v Fuller, 138 AD3d 1358, 1359 [2016]).

     McCarthy, J.P., Egan Jr., Devine and Aarons, JJ., concur.


     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court